                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                              (LUFKIN DIVISION)

 In re:                         §
 TEXAS PELLETS, INC. AND GERMAN §
 PELLETS TEXAS, LLC             §
                                                 CASE NO. 16-90126
                                                                                EOD
                                                                                06/11/2020
                                §
             Debtors,           §                CHAPTER 11
                                §
                                §
                                §                JOINTLY ADMINISTERED
                                §                UNDER CASE NO. 16-90126
                                §
 TEXAS PELLETS, INC. AND GERMAN §
 PELLETS TEXAS, LLC             §
                                §
             Plaintiffs,        §
 VS.                            §
                                §
 SPECIALIZED MAINTENANCE        §
 SERVICES, INC., MILTON J. WOOD §
 FIRE PROTECTION, INC., AND     §
 COGBILL CONSTRUCTION, L.L.C.   §
                                §                ADVERSARY NO. 19-09003
             Defendants.        §
                                §
                                §
                                §
                                §
                                §
                                §
                                §
                                §
                                §
                                §
                                §
                                §
                                §

                    CONSENT JUDGMENT AS TO DEFENDANT,
                    MILTON J. WOOD FIRE PROTECTION, INC.

       Considering the Motion for Entry of Consent Judgment (the “Motion”) filed by Texas

Pellets, Inc. (“TPI”) and German Pellets Texas, LLC (“GPTX”) as the Reorganized Debtors
                                           1
(collectively, “Plaintiffs” or “Debtors”), and further considering the agreement to enter into this

Consent Judgment by Milton J. Wood Fire Protection, Inc. ( “Milton J. Wood”) in this adversary

proceeding, in the above-captioned lawsuit, the Court hereby finds and orders as follows:

       A.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b) and

1334. Venue of the Chapter 11 Case and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409.

       B.      Milton J. Wood has filed the following liens (the “Liens”):


               (1)    Milton J. Wood Fire Protection Inc. – Affidavit for Mechanic’s and
                      Materialman’s Lien in the amount of $71,625.00 recorded on October 6,
                      2015, at County Clerk File No. 2015032769, Official Records of Jefferson
                      County, State of Texas. The Lien asserted by Milton J. Wood Fire
                      Protection Inc. – Affidavit for Mechanic’s and Materialman’s Lien in the
                      amount of $71,625.00 is also referred to herein as the “Claims.”

       IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the Liens and Claims,

and any further claim, asserted by Milton J. Wood in the above-captioned bankruptcy cases of TPI

and GPTX shall be treated as general unsecured claims for all purposes, including, but not limited

to, voting and distributions, subject to any and all counterclaims, claims, rights of setoff and

recoupment, or other defenses thereto.

       IT IS FURTHER ORDERED, ADJUDGED, and DECREED that this Court hereby

authorizes and directs the Clerk of Court and Recorder of Mortgages for Tyler and Jefferson

Counties, State of Texas, to cancel from their records (by making the appropriate notations in the

margins of such instruments), each of the Liens set forth above.

       IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the Claims are

hereby ALLOWED as general unsecured claims only in the amounts set forth below; and to the




                                                2
extent asserted as secured or administrative claims, the below claims are reclassified as general

unsecured claims:

                                                                                          Allowed
                                                                             Claim
           Debtor                              Claimant                                    Claim
                                                                            Number
                                                                                          Amount

Texas Pellets, Inc.            Milton J. Wood Fire Protection, Inc.            N/A       $71,625.00

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the total amount of

$127,977.24 from the Distribution Reserve as defined under May 16, 2019 Order Granting the

Debtors’ Motion for Entry of an Order Authorizing (A) the Sale of Substantially All of the

Debtors’ Assets, and (B) the Assumption and Assignment of Certain Executory Contracts and

Unexpired Leases [Docket # 1163], relating to the Claims, is hereby released and is to be paid to the

Bond Trustee as Sale Proceeds under Paragraph 29 of the Sale Order.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that nothing in the

Motion or this Order constitutes a waiver of the rights of the Debtors or their estates to object to any

claims not previously disallowed or to assert any claims, counterclaims rights of offset or

recoupment or any other claims against any claimants asserting claims against the Debtor, all of

which rights are expressly preserved.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that pursuant to

Section 5.3.1 of the confirmed Plan of Reorganization [Docket #1257-1], Milton J. Wood shall be

treated as an unsecured claimant and paid the sum of $5,000.00 immediately upon entry of this

consent judgment.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the entry of this

separate consent judgment as against this particular defendant is appropriate under Fed. R. Civ. P.

54(b) and that this constitutes a final judgment as to such defendant.

                                                        Signed on 06/11/2020




                                                       THE HONORABLE BILL PARKER
                                                   3   CHIEF UNITED STATES BANKRUPTCY JUDGE
Submitted by:

/s/ C. Davin Boldissar
C. Davin Boldissar (#29094)
Bradley C. Knapp (#35867)
LOCKE LORD LLP
601 Poydras St., Suite 2660
New Orleans, Louisiana 70130
(504) 558-5210 (Telephone)
(504) 910-6847 (Facsimile)
dboldissar@lockelord.com

Attorneys for Texas Pellets, Inc.
and German Pellets Texas, LLC


/s/ John A. Tucker
 John A. Tucker
 Florida Bar No. 0356123
 Primary Email: jtucker@foley.com
 Secondary Email: avwilliams@foley.com
 Foley & Lardner LLP
 One Independent Drive, Suite 1300
 Jacksonville, FL 32202-5017
 Telephone: 904.359.2000
 Facsimile: 904.359.8700


Attorneys for Milton J. Wood Fire Protection, Inc.




                                               4
